Exhibit 1 Joint Filing Agreement Pursuant to Rule 13d-1 This agreement is made pursuant to Rule 13d-1(b)(1)(ii)(J) and Rule 13d-1(k)(1) under the Securities Exchange Act of 1934 (the “Act”) by and among the parties listed below, each referred to herein as a “Joint Filer.” The Joint Filers agree that a statement of beneficial ownership as required by Sections 13(g) or 13(d) of the Act and the Rules thereunder may be filed on each of their behalf on Schedule 13G or 13D, as appropriate, and that said joint filing may thereafter be amended by further joint filings. The Joint Filers state that they each satisfy the requirements for making a joint filing under Rule 13d-1. This agreement may be executed in counterparts (and by different parties hereto on different counterparts), each of which shall constitute an original, but all of which when taken together constitute a single contract. Delivery of an executed counterpart of this agreement by telecopy shall be as effective as delivery of a manually executed counterpart of this agreement. SPOHN CEMENT GMBH, Dated: May 30, 2007 By: /s/ Werner Harder Name: Werner Harder Title:Managing Director HEIDELBERGCEMENT AG, Dated: May 30, 2007 By: /s/ Dr. Bernd Scheifele Name:Dr. Bernd Scheifele Title: Chairman of the Managing Board/CEO By: /s/ Dr. Lorenz Naeger Name: Dr. Lorenz Naeger Title: Member of the Managing Board/CFO LEHIGH UK LIMITED, Dated: May 30, 2007 By: /s/ Dr. Bernd Scheifele Name:Dr. Bernd Scheifele Title: Member of the Board of Directors Dated: May 30, 2007 By: /s/Adolf Merckle Name: Adolf Merckle Dated: May 30, 2007 By: /s/Ruth Merckle Name: Ruth Merckle Dated: May 30, 2007 By: /s/Tobias Merckle Name: Tobias Merckle Dated: May 30, 2007 By: /s/Dr. Philipp Merckle Name: Dr. Philipp Merckle Dated: May 30,2007 By: /s/Jutta Merckle Name: Jutta Merckle Dated: May 30, 2007 By: /s/ Ludwig Merckle Name: Ludwig Merckle
